Title: To James Madison from William Bushby, 24 September 1805 (Abstract)
From: Bushby, William
To: Madison, James


          § From William Bushby. 24 September 1805, “Washington Navy Yard.” “Last summer I waited on you with a line from Mr. George Hite wishing your favour with Mr. Latrobe to obtain for me employment as a Painter on the Publick buildings in the City. As Mr. Latrobe was then absent, and you observed might return when you was not present—you advised me on his coming to show him my recommendations—(as at your request)—which wou’d answer my purpose. I did so, and had the satisfaction of being promised a share of the work as soon as the Capitol shou’d be ready—adding, that for want of appropriation nothing cou’d be done to the renewing the Work to the Publick buildings already finished. Shortly after this I understood there was one of my business wanting in the Navy Yard, which induced me to wait on the Secretary, and was engaged by him with my Apprentice. I have now been 13 Months constantly in the service on monthly wages, and have been induced thereby to build me a house for the reception of my family contiguous to the Yard—not being able to obtain one on Rent. I flatter myself that I have given satisfaction to Capt. Cassin who superintends the business of the Navy Yard—and am very well satisfied with the Service. But lately I have been informed that there is a person trying to procure some Interest to be made to the Secretary to get the preference to the employ—(presuming on my having no permanent engagement)—which induces me to trouble you with this. For tho’ I am conscious that I need not fear being superseeded for want of faithfulness, or abillity in my business—yet I know not what affect a Gentlemans immediate application may have—as only my general Character was made known to him—without the aid of any personal interest whatever. And as you have so kindly shewn your desire to serve me—it will greatly add to my former obligation—Your signifying to Secretary Smith—that if I have answered the character given me—your wish, that I may be continued in the employment.”
          
        